Supreme Court of Florida
                                   ____________

                                   No. SC12-1223
                                   ____________

                       SHIMEEKA DAQUIEL GRIDINE,
                               Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [March 19, 2015]

PERRY, J.

      This case is before the Court for review of the decision of the First District

Court of Appeal in Gridine v. State, 93 So. 3d 360 (Fla. 1st DCA 2012). In its

decision, the district court certified the following question as one of great public

importance:

      DOES THE UNITED STATES SUPREME COURT DECISION IN
      GRAHAM V. FLORIDA, 560 U.S. 48 (2010), PROHIBIT
      SENTENCING A FOURTEEN–YEAR–OLD TO A PRISON
      SENTENCE OF SEVENTY YEARS FOR THE CRIME OF
      ATTEMPTED FIRST–DEGREE MURDER?

Id. at 361 (parallel citations omitted). We have jurisdiction. See art. V, § 3(b)(4),

Fla. Const.
      For the reasons that we explained in Henry v. State, No. SC12-578, slip

op. at 9-10, we determine that the seventy-year prison sentence of this juvenile

nonhomicide offender does not provide a meaningful opportunity for future

release. Therefore, Gridine’s prison sentence is unconstitutional in light of

Graham. Accordingly, we answer the certified question in the affirmative, quash

the decision on review, and remand this case to Gridine’s sentencing court.

              BACKGROUND AND PROCEDURAL HISTORY

      On April 21, 2009, when Gridine was fourteen years old, he was charged as

an adult with attempted first-degree murder, attempted armed robbery, and

aggravated battery. Without entering into any agreement with the State regarding

his sentencing, Gridine pleaded guilty to all three counts. The trial court accepted

Gridine’s pleas1 and adjudicated him guilty as charged.2 The trial court imposed

prison terms of seventy years for the attempted first-degree murder conviction, and

twenty-five years for the attempted armed robbery conviction. Both of Gridine’s




      1. At some point before the trial court sentenced Gridine, the State nolle
prossed the aggravated battery charge.

       2. The trial court set a date for sentencing and ordered a joint report in
which the Florida Department of Corrections was to prepare the presentencing
investigation (PSI) portion, and the Florida Department of Juvenile Justice was to
prepare the predisposition portion. The Departments’ joint report recommended
that the trial court impose a youthful offender sentence of six years in prison,
followed by three years of probation.


                                        -2-
sentences were imposed with minimum mandatory prison terms of twenty-five

years.

         Gridine appealed his convictions and sentences to the First District Court of

Appeal. However, before filing an initial brief with the First District, Gridine filed

a motion with the trial court pursuant to Florida Rule of Criminal Procedure

3.800(b)(2). In his motion, Gridine argued that the sentence of seventy years with

a twenty-five-year minimum mandatory prison term for the attempted first-degree

murder conviction was a de facto life sentence on a juvenile in a nonhomicide case.

He also argued that under the rationale of Graham, his seventy-year prison

sentence constituted cruel and unusual punishment that is prohibited by the Eighth

Amendment to the United States Constitution and the comparable provision under

article I, section 17, Florida Constitution.

         The trial court heard Gridine’s argument on the motion and denied all of the

requested relief. The trial court later entered an Order Denying Defendant’s

Motion to Correct Sentencing Error, which included the following pertinent points:

         Even assuming arguendo Graham were to apply in this case at bar, the
         Defendant is not – by law – afforded [certain] categorical protection
         in light of the nature [of] his crimes and the clear intent of his actions.
         Further, by the Graham Court’s own reasoning, the defendant does not
         enjoy the diminished culpability of Graham because he had a clear
         and premeditated intent to kill. Indeed, his intent to kill is
         memorialized forever in full color.
                Just because this juvenile defendant failed in his criminal and
         deadly endeavor does not preclude this Court from sentencing the
         defendant commensurate with the Defendant’s intent – the same intent

                                            -3-
      possessed by a juvenile murderer. Thus, the Court finds that the
      Defendant’s sentence of 70 years imprisonment, with a 25-year
      minimum mandatory sentence, as to Count One, Attempted Murder in
      the First Degree, is both legal and appropriate.

State v. Gridine, No. 09-6473 (Fla. 4th Cir. Ct. Mar. 18, 2011) (emphasis in

original).

      The First District affirmed the trial court’s order, concluding that Graham

does not apply in Gridine’s case. Gridine v. State, 89 So. 3d 909, 910 (Fla. 1st

DCA 2011) (“In its order denying the motion, the trial court found Graham

inapplicable to Mr. Gridine’s situation on grounds that he did not face a life

sentence without the possibility of parole. We agree.”). Gridine moved the district

court for rehearing and certification. The First District denied Gridine’s motion for

rehearing, but granted his motion to certify to this Court a question of great public

importance.

                                    ANALYSIS

                                Standard of Review

      The certified question of great public importance before this Court is subject

to de novo review because there are no disputed facts concerning whether Gridine

was a juvenile nonhomicide offender at the time he committed attempted first-

degree murder and attempted robbery with a firearm in Duval County. See

Haygood v. State, 109 So. 3d 735, 739 (Fla. 2013) (“The certified question




                                         -4-
presented by the district court is solely a legal question. Thus, this Court’s review

is de novo.”).

                                        Merits
      In Graham, the Supreme Court explicitly stated that its precedent addressed

that “defendants who do not kill, intend to kill, or foresee that life will be taken are

categorically less deserving of the most serious forms of punishment than are

murderers.” Graham, 560 U.S. at 69. The Supreme Court explained that “[t]here

is a line between homicide and other serious violent offenses against the individual

[and that] [s]erious nonhomicide crimes may be devastating in their harm . . .

but . . . they cannot be compared to murder in their severity and irrevocability.” Id.

(quoting Kennedy v. Louisiana, 554 U.S. 407, 437-38 (2008)) (internal quotation

marks omitted).

      The State argues that Gridine’s attempted first-degree murder conviction

should be construed as a homicide offense, which would negate the application of

the Graham standard in this case. We disagree. Long-standing precedent

unambiguously instructs that attempted first-degree murder is deemed a

nonhomicide offense under Florida law. See Tipton v. State, 97 So. 2d 277, 281

(Fla. 1957) (“[U]nder the Florida homicide statute . . . [i]t is necessary for the act

to result in the death of a human being under the definition of homicide.”); see also

Manuel v. State, 48 So. 3d 94, 97 (Fla. 2d DCA 2010) (“[S]imple logic dictates



                                          -5-
that attempted murder is a nonhomicide offense because death, by definition, has

not occurred. . . . Thus, we are compelled to conclude that Mr. Manuel’s attempted

murder conviction is a ‘nonhomicide’ offense under both Tipton and Graham.”).

      Because attempted first-degree murder is a nonhomicide offense, we find

that Graham is applicable to this case. Therefore, we declare that his seventy-year

prison sentence is unconstitutional because it fails to provide him with a

meaningful opportunity for early release based upon a demonstration of his

maturity and rehabilitation. See Graham, 560 U.S. at 75; Henry, slip op. at 9-10.

                                  CONCLUSION

      We hereby quash the First District’s decision to the extent it affirmed the

trial court’s seventy-year prison sentence imposed on Gridine without affording

him a meaningful opportunity for early release in the future. Furthermore, we

remand Gridine’s case to the sentencing court to conduct proceedings in

accordance with Henry.

      It is so ordered.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and
POLSTON, JJ., concur.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      First District - Case No. 1D10-2517

                                        -6-
      (Duval County)

Nancy Ann Daniels, Public Defender, and Gail Elizabeth Anderson, Assistant
Public Defender, Second Judicial Circuit, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Harold Heidt,
Assistant Attorney General, and Kellie Anne Nielan, Assistant Attorney General,
Daytona Beach, Florida,

      for Respondent

Bryan Scott Gowdy of Creed & Gowdy, P.A., Jacksonville, Florida,

      for Amicus Curiae Florida Association of Criminal Defense Lawyers

Marsha L. Levick, Juvenile Law Center, Philadelphia, Pennsylvania; and George
E. Schulz, Jr., of Holland & Knight, Jacksonville, Florida,

      for Amicus Curiae Juvenile Law Center




                                      -7-